                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    JOHN PEARL SMITH, II,                  Case No. 3:16-cr-00086-SLG-1

                           Defendant.


    ORDER REGARDING BUREAU OF PRISONS STATISTICAL INFORMATION

         Before the Court at Docket 968 is defendant John Pearl Smith’s Second

Motion to Compel Federal Bureau of Prisons Statistical Information.            The

government filed a response in opposition at Docket 985. Mr. Smith filed a sealed

reply at Docket 992.

         In October 2019, the Court ordered the disclosure of specific Bureau of

Prisons (BOP) statistics, which included information from January 1, 2009, through

December 31, 2018, to the defense.1          Mr. Smith acknowledges that the

government voluntarily provided updated data in August 2020.2 Mr. Smith’s instant

motion seeks to again update this data as well as obtain additional BOP statistics,

beyond the Court’s previous order, requested by his experts to complete their




1
    Docket 549 at 6.
2
    Docket 968 at 3.




          Case 3:16-cr-00086-SLG Document 1085 Filed 06/17/21 Page 1 of 5
analysis.3      He generally seeks six categories of information from the BOP:

inmates’ demographic information; information regarding inmates’ offenses of

conviction; housing information; inmates’ disciplinary history; inmates’ prior

criminal history; comparative data for medium FCI, USP, and ADX facilities; and

BOP escapes.4 He asserts that the statistics are “necessary for the defense

experts to compare various inmate groups in the BOP to Mr. Smith’s history and

to support the experts’ testimony and conclusions regarding factors associated

with violence risk assessment in the BOP as it relates to Mr. Smith.”5

         Mr. Smith is charged with six death-penalty eligible crimes, and the

government has alleged that Mr. Smith presents a future danger. Mr. Smith must

be permitted to attempt to rebut the allegation that he poses a future danger if he

is given a sentence of life in prison.6 For the reasons this Court set forth in the

prior order on BOP information, the Court finds that much of the information sought

is material and it is reasonable to require that it be updated at this time. The Court

further finds that expanding the information to include information about BOP

escapes by LWOP inmates and to include information in the public record that

3
    Docket 968 at 3.
4
    Docket 968 at 5 & n.2.
5
  Docket 968 at 5. The government asserts that the instant motion is an improper motion to
reconsider because it does not comply with the local rule regarding motions for reconsideration.
Docket 985 at 5. Although the government is correct as to certain aspects of the motion, the
Court will treat the instant motion as a renewed motion or as a motion to update the prior
discovery in light of the lengthy trial continuance occasioned by the COVID-19 pandemic.
6
    18 U.S.C. § 3593(c).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Bureau of Prisons Statistical Information
Page 2 of 5
          Case 3:16-cr-00086-SLG Document 1085 Filed 06/17/21 Page 2 of 5
would be time consuming for the defense to access but should be readily

accessible to the BOP is also warranted. Notably, while the government opposes

the renewed motion based on materiality, it does not assert that the production of

this additional information would be unduly burdensome.

       In light of the foregoing and in light of the Court’s reasoning set forth in its

previous order at Docket 549, IT IS ORDERED that the motion at Docket 968 is

GRANTED IN PART and DENIED IN PART. It is granted as to the following

information from January 1, 2009, to June 1, 2021, relating to male inmates

sentenced to life without parole7 (LWOP inmates), which the Court finds to be

material (changes and additions from the prior order are in bold):

          • Name of inmate
          • Register number
          • Date of birth
          • Race/ethnicity
          • Education
          • Mental health code on admission
          • Current mental health code
          • Date of homicide (offense of conviction)
          • Brief description of offense of conviction
          • Date entered BOP
          • Custody classification form
          • A codebook for scoring the variables in the male custody
            classification form
          • Housing facility, security level, and unit of assignment by date
          • Any documents showing Institutional Risk Score, gang affiliation,
            and/or STG status
          • ATI and disciplinary hearing officer reports for 100, 101, and 224

7
  There are currently 3,989 federal inmates serving life sentences. Federal Bureau of Prisons,
Sentences Imposed (available at www.bop.gov/about/statistics/statistics_inmate_sentences.jsp)
(last accessed June 14, 2021).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Bureau of Prisons Statistical Information
Page 3 of 5
        Case 3:16-cr-00086-SLG Document 1085 Filed 06/17/21 Page 3 of 5
               violations from January 1, 2009 to June 1, 2021
             • A chronological disciplinary history including all 100- to 400-
               level violations (including the prohibited act and disciplinary
               code, the date of violation, associated ATIs incurred, and the
               Aid & Abet indicator)
             • Prior criminal conviction history and what category of crime
               (e.g., homicide, assault, robbery, property, drug)
             • Number of prior prison incarcerations (specified as state or
               federal)
             • Disciplinary conduct during prior incarcerations
             • Comparative data for medium FCI, USP, ADX facilities from January
               1, 2009 to June 1, 2021, specifically guilty findings for all 100- to
               400- level disciplinary offenses, listed by institution and facility
               (prohibited act and code and ATI) and Injury Assessment for Acts of
               Inmate Misconduct
             • Yearly average daily population for each BOP medium FCI, UPS,
               and ADX institution, per institution and per year
             • For all male LWOP inmates in medium FCI, UPS, and ADX
               facilities, escape data from January 1, 2009, to June 1, 2021:
                  o Name
                  o Register number
                  o Prohibited act code for each escape
                  o Date of each escape incident
                          ▪ Aid & Abet indicator for each incident
                          ▪ ATIs 1–3 for each incident
                  o Inside escape or perimeter escape; if perimeter escape,
                       note if captured or still at large
                  o Incident Facility and Detail Facility (security level where
                       escape occurred)
                  o Hearing officer report for each escape or attempted
                       escape

Mr. Smith requests that the BOP provide the statistics in an Excel spreadsheet “as

it has with other requested data.”8 The Court will not order the BOP to produce

information in any particular form; however, the data should be produced in Excel



8
    Docket 968 at 6.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Bureau of Prisons Statistical Information
Page 4 of 5
          Case 3:16-cr-00086-SLG Document 1085 Filed 06/17/21 Page 4 of 5
format if possible. Because these materials contain information that implicate

privacy concerns of other inmates, they are covered by the protective order at

Docket 555. The BOP shall produce the ordered materials within 14 days of the

date of this order. The motion at Docket 968 is denied as to all other requests for

information from the BOP. The Court finds that the defense has not demonstrated

that the requested information about low-security federal correctional institutions

and non-LWOP inmates is material to the defense. The Court also finds that the

defense has not demonstrated that all hearing officer reports for all LWOP 100-

level disciplinary offenses for LWOP inmates is material to the defense.


      DATED this 16th day of June, 2021, at Anchorage, Alaska.

                                                /s/ Sharon L. Gleason
                                                UNITED STATES DISTRICT JUDGE




Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Bureau of Prisons Statistical Information
Page 5 of 5
       Case 3:16-cr-00086-SLG Document 1085 Filed 06/17/21 Page 5 of 5
